Title: To Thomas Jefferson from Fulwar Skipwith, 1 May 1791
From: Skipwith, Fulwar
To: Jefferson, Thomas


St. Pierre, 1 May 1791. The lack of an exequatur and tardiness of Congress in framing instructions or providing for consuls, the troubles of this island and consequent losses in commerce, added to the exhausted state of his finances, have driven him to the mortifying resolution to return to America until the obstacles can be removed and Congress “think proper to regulate the Consular Powers and Privileges.”—Before the government here will recognize either his commission or the Convention [of 1788], official notification or an exequatur must be received from France. He has written Mr. Short but has had no reply.—The reasons for Congress’ neglect of consuls best known to that honorable body, but he thinks appointments to French colonies prematurely made. Those holding such commissions suffer hardship, occupying as they do “the bare shadows of empty and expensive places, without profit or Privileges.”—The arrival of a formidable land and sea force has provided an unnatural calm. “Under the winning masks of the words liberty and Patriotism, the ambitious and designing are still in movement, and in their train have gained a herd of fanatics, who feel no bounds to their rancour.” The soldiery cannot be trusted and security in enforcing order by no means certain.—[P.S.:] By decree of the National Assembly, the port of Trinity is open to Americans without limitation as to time; that of Fort-Royal [Fort-de-France], the governor with consent of the council has declared free until after the hurricane months. It is his opinion and that of most men here that “the Planting interest will obtain a decree of the Nations for its remaining open.”
